Case 3:20-Cr-300 oN ANSARSSIONG Te ivbsoFABY ASH IRBsuABOrIgALd Page ID #20

taffQuick

 

July 14, 2020

To Whom It May Concern:

StaffQuick is a temporary staffing agency. Deandre Owens worked for StaffQuick at our client Graphic
Packaging in Centralia, IL from 5/28/20-6/09/20 making $10/hr. Deandre was on a temporary
assignment cleaning at Graphic Packaging and successfully completed the assignment. Deandre then
began working for our client King Machine in Mt. Vernon, IL from 6/15/20-6/29/20 making $12/hr.
Deandre left early on 6/29/20 to take care of his ill child and called in on 6/30/20 to continue taking care
of his ill child. The company ended his assignment due to this. Deandre was scheduled to start working
at our client The Wise Company in Carlyle, IL on 7/08/20 making $10/hr. Deandre is eligible for other
placement through StaffQuick in the future.

If you have any questions or concerns, please contact our office at (618) 548-1900.

Thank you,

Taal

Jaimie Jones
Supervising Consultant

1145 S. Broadway, Salem, IL 62881 ¢ Phone: 618-548-1900 © Fax: 618-548-8911» www.StaffQuick.co
